Citation Nr: 1429229	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2011, the Board remanded the case for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the December 2011 remand, the Board directed that VA treatment records dated from December 2008 to the present be obtained.  However, this was not accomplished on remand; thus, additional action is warranted.  Stegall.

The June 2012 VA examiner specifically noted that the Veteran participates in groups at the Vet Center every other week as well as periodic psychiatric consultation at the Huntington VA Medical Center (VAMC).  This VA examiner noted that there were recent GAF scores in the 60-65 range and based his opinion, at least in part, on these treatment records.  However, they have not been associated with the claims file.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records.

Additionally, the Board finds that, as it has been two years since the most recent evaluation, an additional VA examination should be provided in order to assess whether the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Moreover, the RO should submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, physically or electronically, from the Huntington VAMC and Vet Center dated from December 2008 to the present that are relevant to mental health.

2.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that he is unable to work due to his service-connected disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  After the VA examination report has been associated with the claims file, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration under 38 C.F.R. § 4.16(b).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

